Citation Nr: 0732320	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for deep venous thrombosis 
of the right lower extremity, to include as secondary to a 
service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from September 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
denied service connection for deep venous thrombosis of the 
right lower extremity, to include as secondary to a service-
connected right knee disability.  In September 2005, the 
veteran testified at a Travel Board hearing at the RO.  In 
July 2006, the Board remanded this appeal for further 
development.  


FINDING OF FACT

The veteran's current deep venous thrombosis of the right 
lower extremity began many years after service, was not 
caused by any incident of service, and was not caused by or 
permanently worsened by his service-connected right knee 
disability.  


CONCLUSION OF LAW

Deep venous thrombosis of the right lower extremity was not 
incurred in or aggravated by service, and is not proximately 
due to, the result, or aggravated by a service-connected 
right knee disability.  38 C.F.R. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in January 2003, July 2006, and October 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  The 
July 2006 and October 2006 letters also advised the veteran 
of how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in May 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; articles 
submitted by the veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony; service medical records; post-service private and 
VA treatment records; VA examination reports; and articles 
submitted by the veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen; however, based upon the facts in this case the 
regulatory change does not impact the outcome of the appeal.

The veteran is service connected for a right knee post-
traumatic degenerative joint disease.  

His service medical records do not show complaints, findings, 
or diagnoses of deep venous thrombosis of the right lower 
extremity.  The service medical records do show treatment for 
right knee problems, including swelling and removal of bloody 
fluid from the knee.  

The first post-service evidence of record of any diagnosed 
deep venous thrombosis of the right lower extremity is in 
April 2002, decades after the veteran's period of service.  
The United States Court of Appeals for the Federal Circuit 
has determined that this length of time can be a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A January 2000 VA treatment entry indicated that the veteran 
had bilateral lower extremity varicose veins.  Another 
January 2000 entry noted that the veteran was referred for 
support hose for varicose veins.  It was reported that the 
veteran had 
a history of any injury to the left upper and lower leg from 
a lawn mower falling 
on it and that he had a resultant clot that was treated with 
aspirin therapy.  The impression was history of deep vein 
thrombosis.  There was no reference to any deep vein 
thrombosis of the right lower extremity.  

An April 2002 VA treatment report noted that the veteran 
reported that the previous week he had an episode of a piece 
of food going into his windpipe and that it caused very 
forceful coughs for an extended period of time.  He stated 
that the next day he had severe pain in his right 
costovertebral angle which had been constant for three days.  
The veteran indicated that there was some radiation of the 
pain from the right costovertebral angle to his right leg 
hamstring.  The examiner reported that the veteran had some 
costovertebral angle tenderness on the right side, that his 
hamstrings in both legs were very stiff, and that leg raising 
provoked pain at the right side.  The impression was possible 
muscle strain, rule out herniated nucleus pulposus, and rule 
out renal stone.  

An April 2002 private hospital discharge summary from the 
Robert Wood Johnson University Hospital at Hamilton indicated 
that the veteran presented with pain and swelling of the 
right lower extremity as well as positive deep vein 
thrombosis of the right lower extremity of the superficial 
femoral vein and the popliteal vein.  It was noted that the 
veteran also had pleuritic chest pain in the lower chest area 
with shortness of breath.  The final diagnoses were acute 
deep vein thrombosis of the right lower extremity; acute 
pulmonary embolism, right lower lobe; petite mal seizure; and 
emphysema.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for disorders including 
deep venous thrombosis of the right lower extremity.  The 
veteran also continued to receive treatment for his service-
connected right knee disability.  

An August 2002 VA treatment entry noted that the veteran was 
seen for a follow-up visit for active problems including deep 
vein thrombosis.  The examiner noted that the veteran was 
last seen by him in April 2002 and that he was admitted at a 
private hospital in the end of May 2002 for a "recurrent 
thrombophlebitis" in his right lower leg.  It was reported 
that he was presently on Coumadin and that he had blood tests 
biweekly.  A November 2002 entry noted that the veteran was 
admitted two times at a private hospital in April 2002 for 
deep vein thrombosis/pulmonary embolism.  The assessment was 
deep vein thrombosis and history of a pulmonary embolism on 
Coumadin.  

A December 2002 report of a right lower extremity venous 
Doppler from the Robert Wood Johnson University Hospital at 
Hamilton related an impression of chronic deep venous 
thrombosis, extending from the proximal superficial femoral 
to the popliteal vein.  It was noted that there was no 
significant interval change as compared with a study in May 
2002.  

A January 2003 VA orthopedic examination report indicated 
that the veteran injured his right knee playing football in 
the service in 1965 and that he had hemarthrosis which was 
diagnosed after the knee was aspirated.  It was reported that 
no surgery was performed.  The veteran indicated that the 
pain in the knee had persisted and that he presently had knee 
pain all the time.  He stated that the pain was aggravated by 
walking, bending, and kneeling.  It was noted that in April 
2002, the veteran had a pulmonary embolus and that an 
ultrasound at that time showed a clot just below the knee 
extending up to the mid thigh.  The veteran indicated that 
the embolus occurred right after kneeling.  The diagnoses 
were degenerative joint disease of the right knee and 
thrombophlebitis of the right knee.  The examiner commented 
that the degenerative joint disease was not causing the 
thrombophlebitis since the arthrosis was not inflammatory 
and, therefore, it did not extend an inflammation to the 
veins, nor was it causing pressure on the veins with large 
osteophytes.  

A January 2003 VA general medical examination report noted 
that the veteran reported that he used to have right-sided 
knee pain for more than ten years and that later in April 
2002, he noticed pain over his right calf and also over the 
right thigh area.  He stated that eventually the pain 
worsened and he noticed pain in the chest area.  The veteran 
indicated that he went to a private hospital and was 
diagnosed with deep vein thrombosis extending from below the 
knee towards the thigh.  He related that he was also told 
that he had a pulmonary embolism and that one part of his 
lung was affected.  It was noted that since that time, the 
veteran had been on Coumadin and that he complained of having 
pain over the right knee and the right leg area.  The veteran 
reported that he recently had an ultrasound done on his right 
leg in December 2002 and that he was told that he had 
persistent deep vein thrombosis in the right lower extremity 
and was advised to continue Coumadin.  

The impression included history of deep vein thrombosis and 
pulmonary embolism.  It was noted that the veteran reported 
that the recent sonogram showed that he still persistently 
had deep vein thrombosis in the right lower extremity and was 
currently on Coumadin.  The examiner commented that the 
veteran provided the copy of the "duplex" done by his 
private medical doctor on May 2002 that was suggestive of 
deep vein thrombosis.  It was noted that the impression was 
chronic deep venous thrombosis, extending from the proximal 
superficial femoral to the popliteal vein.  The examiner 
stated that in regards to the general remarks considering 
degenerative joint disease, please see the detailed 
examination performed by the orthopedic surgeon.  The 
examiner stated that the blood clot below and above the knee 
was not related to degenerative joint disease of the right 
knee.  

A November 2004 VA treatment entry noted that the veteran had 
a past medical history that was significant for disorders 
including deep vein thrombosis.  The veteran reported that he 
had tingling and periods of coldness in his left lower 
extremity for approximately seven years and that symptoms 
began following an incident with a lawnmower and subsequently 
superficial phlebitis.  It was noted 
that he also developed deep vein thrombosis of the right leg 
with a subsequent pulmonary embolism.  It was also reported 
that he was treated at a hospital for 
deep vein thrombosis/pulmonary embolism and subsequently put 
on Coumadin.  A January 2006 entry noted that the veteran had 
right knee pain due to degenerative arthritis.  

The Board observes that the medical evidence does not suggest 
that any current deep venous thrombosis of the right lower 
extremity is related to the veteran's period of active 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's deep venous thrombosis of the right lower extremity 
began decades after service, without relationship to any 
incident of service.  Additionally, the probative medical 
evidence fails to indicate that the veteran's current deep 
venous thrombosis was caused or worsened by his service-
connected right knee disability.  The examiner pursuant to 
the January 2003 orthopedic examination report specifically 
indicated that the veteran's degenerative joint disease of 
the right knee was not causing the thrombophlebitis since the 
arthrosis was not inflammatory and, therefore, it did not 
extend an inflammation 
to the veins, nor was it causing pressure on the veins with 
large osteophytes.  Additionally, the examiner at the January 
2003 VA general medical examination also indicated that blood 
clot below and above the veteran's knee was not related to 
degenerative joint disease of the right knee.  

The veteran has alleged in statements and in his testimony 
that his current deep venous thrombosis of the right lower 
extremity is related to his service-connected right knee 
disability.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, while he 
has submitted articles indicating that trauma can cause 
thrombosis, such information also notes multiple other 
causes, and is not specific to the veteran's case.  As such, 
the articles are entitled to little probative weight.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The weight of the competent medical evidence demonstrates 
that the veteran's current deep venous thrombosis of the 
right lower extremity began many years after the veteran's 
period of service, was not caused by any incident of service, 
and is not proximately due to, the result of, or worsened by 
his service-connected right knee disability.  The Board 
concludes that neither direct nor secondary service 
connection for deep venous thrombosis of the right lower 
extremity is warranted.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for deep venous thrombosis of the right 
lower extremity, to include as secondary to a service-
connected right knee disability, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


